The second count of the original complaint has been amended by amendments and by a more specific statement, and in its present form purports to allege a cause of action for injuries from a public nuisance.
The plaintiff, a young girl, was a guest at the defendant beach club, and, with its knowledge and acquiescence, was diving from a float or raft which it maintained for the purpose, moored in the public waters of Long Island Sound. The injury occurred because the plaintiff dove into shallow water.
It is true that the plaintiff in swimming in the public waters was exercising a public right. However, the complaint does not allege any interference with her in the exercise of that right. Her right, in so far as it was a public right, was to use the water; not to use the defendant's raft. Had the injury been caused to her in her enjoyment of a public right by some act or conduct of the defendant, which interfered with the exercise of that right, *Page 231 
the plaintiff might well have stated a cause of action.Zatkin v. Katz, 126 Conn. 445, 449; Higgins v. ConnecticutLight  Power Co., 129 Conn. 606, 611. But as the complaint now stands, it does not adequately set forth a cause of action for a public nuisance.
   The demurrer to the second count of the complaint as amended and made more specific is sustained.